

117 HR 5061 IH: Mental Health Stigma in the Military Act of 2021
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5061IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Miss González-Colón (for herself, Mr. Ryan, Mrs. Bice of Oklahoma, and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a pilot program to survey access to mental health care under the military health system, and for other purposes.1.Short titleThis Act may be cited as the Mental Health Stigma in the Military Act of 2021.2.Pilot program to survey access to mental health care under military health system(a)Pilot programBeginning not later than October 1, 2021, the Secretary of Defense shall carry out a pilot program to survey access to mental health care under the military health system.(b)ElementsIn carrying out the pilot program under subsection (a), the Secretary shall ensure that command climate surveys administered to active duty members of the Armed Forces of not fewer than 20 commands (10 of which shall be deployable) per military department are updated to include questions on access to mental health care under the military health system. Such questions shall address the following:(1)The perceived ability of the respondent to access mental health care under the military health system.(2)Whether the respondent has previously been prohibited from, or advised against, accessing such care.(3)Any overall stigma perceived by the respondent with respect to such care.(c)TerminationThe authority to carry out the pilot program under subsection (a) shall terminate on July 1, 2022.(d)ReportNot later than 90 days after the date on which the pilot program under subsection (a) terminates, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the results of the updated surveys administered pursuant to the pilot program.(e)DefinitionsIn this section, the terms active duty, Armed Forces, and military departments have the meanings given those terms in section 101 of title 10, United States Code. 